Ryan, C.
In this case the only question presented is the right of plaintiffs in error, as residents and citizens of the town of Spencer, to contest the validity of the county seat election in Boyd county, whereby Butte City, upon the face of the returns as against Spencer, was declared by the canvassing board to have been successful. The district court of Boyd county dismissed this action as having been brought too late, whereby it was held the said court had never had .jurisdiction. Whether it was without jurisdiction upon the ground alleged need not be discussed, for certainly the disposition made of the case was proper, under the ruling of this court in Thomas v. Franklin, 42 Neb., 310. The judgment of the district court is therefore
AFFIRMED.